Citation Nr: 0703102	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected left shoulder disability.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 2000 to 
November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that granted service connection for a left shoulder condition 
with instability, with an initial noncompensable rating, 
effective on August 28, 2004.  

During the pendency of this appeal, the RO issued a rating 
decision in March 2005 that increased the initial rating to 
10 percent, and another rating decision in May 2006 that 
increased the initial rating to 20 percent.  

Inasmuch as a rating higher than 20 percent for the service-
connected left shoulder disability is available, and inasmuch 
as a claimant is presumed to be maximum available benefit for 
a given disability, the claim for a higher initial rating, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran was scheduled for a hearing before the Board, at 
the RO, in July 2006, but he failed to appear for the hearing 
without explanation.  The Board will accordingly proceed with 
appellate review.  38 C.F.R. § 20.704(d).



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran, who is right handed, is shown to be able to 
forward flex his left arm higher than shoulder level, without 
additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance.  

3.  The veteran's left shoulder is not shown to be ankylosed 
or impaired due to fibrous union, nonunion or loss of head of 
the humerus.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected left shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, including Diagnostic 
Codes 5200-5203 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the December 2004 rating decision on appeal, the RO sent 
the veteran notice letters in September 2004 and October 2004 
that addressed the elements and evidence required to 
establish service connection, but not the elements and 
evidence required to establish entitlement to an increased 
rating.  

However, after the December 2004 rating decision on appeal, 
the RO issued a rating decision in March 2005 that increased 
the initial rating to 10 percent.  That rating decision 
informed the veteran that the increase was granted because 
the evidence showed that the service-connected disability had 
worsened.  

The rating decision and accompanying letter listed the 
evidence that had been considered in granting the higher 
initial rating, identified the rating criteria, and invited 
the veteran to submit any additional evidence.  

The veteran had an opportunity to respond prior to the 
issuance of the rating decision in May 2006 that increased 
the initial rating to 20 percent and the issuance of the May 
2006 Supplemental Statement of the Case (SSOC) that denied a 
rating higher than 20 percent.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The September 2004 and the October 2004 letters noted above 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2004 and the October 2004 letters advised the 
veteran that VA is responsible for getting any relevant 
records from any Federal agency, including medical records 
from the military, VA Medical Centers (including private 
facilities where VA authorized treatment), or the Social 
Security Administration.  

The letters also advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure that the VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

In March 2005, the RO sent the veteran a letter that 
specifically asked him, "If there is any other information 
or evidence that you think will support your appeal, please 
send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the appeal addresses a "downstream" issue.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC in May 2006.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
The Board finds that this was accomplished in the Statement 
of the Case (SOC) and Supplemental SOC (SSOC); this suffices 
for Dingess.  

The Court also held in Dingess that in claims arising out of 
an initial rating for service connection, VA notice must 
include information regarding the effective date that may be 
assigned.  This has not been accomplished.  

However, the veteran has not suggested that the assigned 
effective date for service connection is being challenged.  
Therefore, regardless of the Board's decision in regard to 
the initial rating to be assigned to the disability, the 
Board's action will have no consequence whatsoever on the 
effective date of service connection.  

The Board accordingly finds that there is no possibility of 
prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The RO has obtained the veteran's service medical records and 
his VA treatment record.  The veteran has not indicated, and 
the record does not show, that there is any existing evidence 
from VA or non-VA medical providers that may be relevant 
toward establishing entitlement to the benefit claimed.  The 
veteran has been afforded appropriate VA medical 
examinations.  Finally, as noted, the veteran requested a 
hearing before the Board, but failed to appear to testify at 
the scheduled hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased initial 
rating for left shoulder disability.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (August 24, 2004) to the present.   The 
evidence reviewed consists of a report of VA examination in 
November 2004 and a report of a VA magnetic resonance imaging 
analysis (MRI) in February 2005.  

During the VA examination in November 2004 the veteran 
complained of having pain and a feeling of subluxation in the 
left shoulder, although it had never popped out of the joint.  
He denied stiffness, swelling, heat, redness or locking up.  
He stated that lifting 40 or 50 pounds overhead would cause 
pain in his shoulder.  

The examiner noted that the veteran is right handed.  On 
examination, the veteran's range of motion for the left arm 
was that of forward elevation abduction from 0 degrees to 165 
degrees.  Rotator cuff strength was 5/5.   There were 
negative signs of impingement and cross-arm adduction test 
was negative.  

The examiner diagnosed multidirectional instability of the 
left shoulder, nontraumatic in nature.  The examiner also 
noted that the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  

The veteran's VA MRI report in February 2005 showed an 
ununited apophysis of the acromion process of the left 
scapula and tendinosis involving the mid and distal aspects 
of the suspraspinatus tendon.  No tendons of the rotator cuff 
were torn, and there were no other abnormalities noted.  

Disabilities of the shoulder are rated under the provisions 
of 38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
disabilities), Diagnostic Codes (DCs) 5200 through 5203 
(disabilities of the shoulder and arm).  

The RO assigned the current 20 percent initial rating under 
the provisions of DC 5203 (impairment of clavicle or 
scapula).  This DC is appropriate for malunion, nonunion, or 
dislocation of the shoulder.  

The highest possible schedular rating under DC 5203 is 20 
percent, the veteran's currently assigned initial rating; 
accordingly, an initial rating higher than 20 percent is not 
assignable under DC 5203.  

Under the provisions of DC 5203, the disability may be rated 
on impairment of function of a contiguous joint.  In this 
case, the RO considered whether the veteran would benefit 
from rating under the provisions of DC 5201 (limitation of 
motion of the arm).  

The rating criteria of DC 5201 for the minor arm are as 
follows.  A rating of 20 percent is assigned for range of 
motion at shoulder level or a point midway between the side 
and shoulder level.  

A rating of 30 percent is assigned for range of motion 
limited to 25 degrees from the side.  

As noted hereinabove, the VA examiner in November 2004 
observed that the veteran was able to raise his left arm to 
165 degrees, well above shoulder level.  The veteran 
accordingly cannot meet the criteria for a rating higher than 
20 percent under DC 5201.  

The Board notes that the evidence of record does not show 
ankylosis of the shoulder, so the disability may not be rated 
under DC 5200.   The evidence does not show fibrous union, 
nonunion (false flail joint), or loss of head (flail 
shoulder) of the humerus, so a rating higher than 20 percent 
may not be assigned under DC 5202.  

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

In this case, the veteran complained of pain during the VA 
examination in November 2004.  However, functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  The VA examiner on that occasion specifically 
found that there was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In regard to the veteran's account of his symptoms as 
summarized above, the Board notes that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, even giving full credibility to the veteran's 
description of his subjective symptoms, there is nothing in 
that description to show that his disability more closely 
approximates the schedular criteria for the higher (20 
percent) rating, including consideration of the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  

For all the foregoing reasons, the Board finds the claim for 
an initial rating higher than 20 percent for the service-
connected left shoulder disability must be denied.  

As the preponderance of the evidence is against the claim, an 
increased rating is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

A rating in excess of excess of 20 percent for the service-
connected left shoulder disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


